          Case 4:19-cv-00064-JM Document 44 Filed 08/27/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 WESTERN DIVISION

CHARLES RAYNOR                                                            PLAINTIFF

V.                                       4:19CV00064 JM

MEGAN J. BRENNAN, in her official
Capacity as POSTMASTER GENERAL
UNITED STATES POSTAL SERVICE                                              DEFENDANT



                                         JUDGMENT

       Pursuant to the Order entered on this day, Judgment is hereby entered in favor of the

Defendant and against the Plaintiff.

       IT IS SO ORDERED this 27th day of August, 2020.


                                                           ______________________________
                                                           James M. Moody Jr.
                                                           United States District
